NOTICE OF ALLOWANCE
The examiner amendments in this office action will replace the examiner amendments mailed on 3/3/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given during the interview with the attorney Kerrie Laba on 2/16/2021.
The application has been amended as follows:
1.	(Currently Amended) A method of making a sublimator comprising the steps of:
	providing a porous plate having a first surface comprising a low pressure side and a second surface comprising a high pressure side such that refrigerant is configured to move through the porous plate from the high pressure side to the low pressure side, and wherein the second surface defines a primary heat transfer surface; and
	integrally forming a plurality of secondary heat transfer surfaces on the primary heat transfer surface to facilitate flow and evenly distribute a refrigerant across the high pressure side of the porous plate, wherein the plurality of secondary heat transfer surfaces comprise a plurality of discrete protrusions extending outwardly from the primary heat transfer surface.
3. 	(Currently Amended) A method of making a sublimator comprising the steps of:
	providing a porous plate having a first surface comprising a low pressure side and a second surface comprising a high pressure side such that refrigerant is configured to move through the porous plate from the high pressure side to the low pressure side, and wherein the second surface defines a primary heat transfer surface;
	integrally forming a plurality of secondary heat transfer surfaces on the primary heat transfer surface to facilitate flow and evenly distribute a refrigerant across the high pressure side of the porous plate
forming the plurality of secondary heat transfer surfaces as a plurality of discrete features that are non-coplanar with the primary heat transfer surface and positioning the plurality of discrete features in a predetermined arrangement to optimize heat sink with heat flux input; and
using an additive manufacturing process to integrally form the plurality of secondary heat transfer surfaces on the primary heat transfer surface.
5. 	(Cancelled)
14. 	(Currently Amended) The method according to claim 1, including forming the plurality of discrete protrusions from a porous material.

REASONS FOR ALLOWANCE
Claims 1-4, 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a method of making a sublimator comprising the steps of: wherein the plurality of secondary heat transfer 
The closest prior art reference is: Behrens (8240361 B2):
Behrens discloses a method of making a sublimator comprising the steps of: providing a porous plate having a first surface comprising a low pressure side and a second surface comprising a high pressure side such that refrigerant is configured to move through the porous plate from the high pressure side to the low pressure side, and wherein the second surface defines a primary heat transfer surface; and integrally forming a plurality of secondary heat transfer surfaces on the primary heat transfer surface to facilitate flow and evenly distribute a refrigerant across the high pressure side of the porous plate.
However, Behrens does not disclose the plurality of secondary heat transfer surfaces comprise a plurality of discrete protrusions extending outwardly from the primary heat transfer surface. forming the plurality of secondary heat transfer surfaces as a plurality of discrete features that are non-coplanar with the primary heat transfer surface and positioning the plurality of discrete features in a predetermined arrangement to optimize heat sink with heat flux input;
Further, there appears to be no reason to modify Behrens to come up with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763